FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA ,                  No. 11-10244
            Plaintiff-Appellee,
                                              D.C. No.
                 v.                    3:10-cr-08049-DGC-1
                                        District of Arizona,
 EDGAR MIKE ALVIREZ, JR.,                     Prescott
        Defendant-Appellant.
                                               ORDER


                      Filed April 15, 2013

    Before: Dorothy W. Nelson, Johnnie B. Rawlinson,
            and Sandra S. Ikuta, Circuit Judges.


                           ORDER

    The opinion filed on March 14, 2013, published at
2013 WL 1092709, is WITHDRAWN pending resolution of
the petition for rehearing en banc in United States v. Zepeda,
705 F.3d 1052 (9th Cir. 2013). It may not be cited as
precedent by or to this court or any district court of the Ninth
Circuit.